Citation Nr: 1142625	
Decision Date: 11/18/11    Archive Date: 11/30/11

DOCKET NO.  05-29 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for service-connected residuals of left wrist strain.  

2.  Entitlement to a disability rating in excess of 10 percent for service-connected residuals of right orbital and macular fractures.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel



INTRODUCTION

The Veteran had active service from April 1997 until April 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Montgomery, Alabama, which reduced the ratings for the Veteran's service connected left wrist disability and right orbital and macular fracture residuals from 10 percent to zero percent, effective from March 1, 2005.

This case was previously before the Board in November 2009, at which time the claims before the Board reflected consideration of both the issues of the propriety of the reductions taken, and the related claims of whether increased disability ratings were warranted for the service connected left wrist disability and right orbital and macular fracture residuals.  The Board determined that the reduction of the ratings for the Veteran's left wrist disability and right orbital and macular fracture residuals was improper, and respective 10 percent disability ratings were restored, effective March 1, 2005.  In that same Board decision, the related issues of entitlement to disability ratings in excess 10 percent for each disability were remanded for additional evidentiary development.

With respect to the appeal involving the left wrist disability, there has been substantial compliance with the remand instructions, and the case is ready for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008)

As will be further explained herein, the claim of entitlement to a disability rating in excess of 10 percent for service-connected residuals of right orbital and macular fractures requires additional development and is therefore addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

The Board also observes that the Veteran has possibly raised additional claims in a statement dated in November 2009, which have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Board does not have jurisdiction over any such claims, and this matter is referred to the AOJ for clarification and action as appropriate.  


FINDING OF FACT

The Veteran's left wrist disability is manifested by pain and some limitation of motion; additional functional limitation due to pain or during flare-ups commensurate with favorable or unfavorable ankylosis is not demonstrated. 


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for a left wrist disability have not been met for any portion of the appeal period.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5215 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, this notice must include explanation to the effect that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

For increased-compensation claims, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Shinseki, 580 F. 3d 1270 (Fed. Cir. 2009); Wilson v. Mansfield, 506 F.3d 1055 (Fed. Cir. 2007).

In this case, the Veteran was provided pertinent notice information in a letter dated in November 2009.  VA informed the Veteran of the necessity of providing, on his own or by VA, medical or lay evidence demonstrating a worsening or increase in severity of the respective disability, and the effect that the worsening has on his employment and daily life.  The Veteran was informed that should an increase in disability be found, a disability rating would be determined by applying the relevant diagnostic codes; and examples of pertinent medical and lay evidence that he could submit relevant to establishing entitlement to increased compensation.  With respect to the Dingess notice requirements, these were also provided to the Veteran in November 2009 letter.  Subsequently, the RO adjudicated the claims in a Supplemental Statement of the Case issued in March 2011.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of fully compliant notification followed by readjudication of the claim, such as an Statement of the Case or Supplemental Statement of the Case, is sufficient to cure a timing defect).  The Board concludes that during the administrative appeal process, the Veteran was provided the information necessary such that the purposes of the notification have been met.  Vazquez-Flores, 22 Vet. App. at 49.

Under the VCAA, VA also has a duty to assist the Veteran in the development of a claim.  This includes assisting the Veteran in procuring service treatment records and other relevant treatment records and providing a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, VA obtained the Veteran's service treatment records and private medical records.  A VA examination was conducted in March 2010.  The file also contains statements and contentions made by the Veteran and his representative, none of which suggest that the March 2010 examination was in any way inadequate.  Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

Factual Background

By rating action of May 2001, service connection was established for residuals of left wrist strain, for which a 10 percent disability rating was established effective from April 2001.  In July 2003, the Veteran filed an increased rating claim for his service-connected left wrist disability.  

In a February 2004 rating action , the RO proposed to reduce the 10 percent rating in effect for the left wrist disability to zero percent, explaining that the condition was subject to a future examination, but that no evidence had been received in support of the claim, as the Veteran had failed to report for a VA examination scheduled for October 2003.  Per the Veteran's request, a new VA examination was scheduled for July 2004, for which the Veteran did not appear.  In a December 2004 rating action, the RO reduced the evaluation for the Veteran's left wrist disorder from 10 to zero percent, effective from March 1, 2005.  The Veteran appealed that determination.  

In statements received by the RO in February 2005 and September 2005, the Veteran informed VA that he was incarcerated and could not attend any of the VA examinations scheduled for 2004.  A September 2005 statement from the pertinent state department of corrections confirmed that the Veteran had been incarcerated in mid-2004 and was serving a five year sentence, ending in approximately mid-2009.  In a Board decision issued in November 2009, it was determined that the reduction of the rating for the Veteran's left wrist disability from compensable to non-compensable was improper, and a compensable disability rating of 10 percent was restored, effective March 1, 2005.  In that same Board decision, the related issue of entitlement to a disability rating in excess 10 percent was remanded for additional evidentiary development.

In March 2010, a VA examination was conducted in order to assess the nature and level of disability associated with the Veteran's left wrist strain.  The Veteran reported pain on bending and mentioned that he used a wrist brace, which helped.  It was noted that he was right-handed.  He endorsed having symptoms of pain, weakness, instability, giving way, tenderness and decreased speed of joint motion.  He denied having symptoms of deformity, incoordination, effusion, or episodes of locking/dislocation or subluxation.  He would have severe flare-ups occurring every one to two months and lasting for two to four weeks.  He added that flare-ups could be caused by hitting the wrist, falling, opening a door or by a pushing motion.  The examiner indicated that there was con indication of constitutional or incapacitating episodes of arthritis.  

Physical examination revealed active range of motion of 35 degrees of dorsiflexion, 40 degrees of palmar flexion, radial deviation from zero to 20 degrees, and ulnar deviation from zero to 20 degrees, with pain on testing.  It was noted that there was objective evidence of pain with repetitive motion testing, but no evidence of additional limitation of motion.  The report specifically indicated that there was no evidence of joint ankylosis.  X-ray films of the left wrist were essentially normal.  The Veteran reported that he was employed full-time in the computer field, and that he had not missed any time from work during the last year due to left wrist problems.  Left wrist strain was diagnosed.  The examiner indicated that this condition had no significant impact on the Veteran's occupation and mild impact on daily activities such as chores, exercise, sports, and recreation.

Medical records from Cullman Regional Medical Center and the Veteran's correctional records fail to reveal treatment for a left wrist disability.  

The Veteran contends that a disability rating in excess of 10 percent is warranted for his service-connected left wrist disability. 

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2011); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Words such as "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6 (2011).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2011).

It is possible for a Veteran to have separate and distinct manifestations from the same injury that would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994); 38 C.F.R. § 4.14 (2011) (precluding the assignment of separate ratings for the same manifestations of a disability under different diagnoses).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's service-connected left wrist disability, characterized as left wrist sprain, has been assigned a 10 percent disability rating for the entirety of the appeal period extending from July 24, 2003, when the increased rating claim was filed, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5215 (2011).  Under that code, limitation of dorsiflexion (extension) of either wrist to less than 15 degrees or limitation of palmar flexion of either wrist to a point in line with the forearm warrants a maximum 10 percent disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5215 (2011).  Normal dorsiflexion of the wrist is from zero to 70 degrees, normal palmar flexion is from zero to 80 degrees, normal ulnar deviation of the wrist is from zero to 45 degrees, and normal radial deviation is from zero to 20 degrees.  38 C.F.R. § 4.71a, Plate I (2011).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements. The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2011).  VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Recently, the United States Court of Appeals for Veterans Claims (Court) clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, No. 09-2169 (U.S. Vet. App. Aug. 23, 2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in rating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The guidance provided under DeLuca must be followed in adjudicating claims where a rating under the diagnostic code provisions governing limitation of motion should be considered.  However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the diagnostic code provisions predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2011). 

In this case, although actual limitation of motion in the left wrist has never been shown to be limited to palmer flexion in line with the forearm or dorsiflexion to less than 15 degrees, it would appear that the RO assigned the 10 percent disability rating for the wrist based on the totality of actual and functional loss of use due to pain.

As for the assignment of a disability rating in excess of 10 percent for the left wrist, the Board notes that a 10 percent disability rating is the highest schedular rating possible under Diagnostic Code 5215, therefore, a higher disability rating is not possible.  If the Veteran's wrist was ankylosed, an increased rating could be assigned under Diagnostic Code 5214.  However, the medical evidence does not show any ankylosis or impairment of the left wrist commensurate with ankylosis.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) (defining ankylosis as "immobility and consolidation of a joint due to disease, injury, surgical procedure").  In fact the March 2010 VA examination report contained a specific finding to the effect that there was no evidence of left wrist joint ankylosis.  Therefore, consideration of a higher disability rating under Diagnostic Code 5214 is not warranted. 

When the maximum schedular rating is in effect for loss of motion of a joint, and the disability does not meet the criteria for a higher disability rating under any other applicable diagnostic code (after all other potential diagnostic codes have been considered), further consideration of functional loss may not be required.  See Johnston v. Brown, 10 Vet. App. at 80 (1997); see also 38 C.F.R. §§ 4.40, 4.45, DeLuca, 8 Vet. App. at 206-7.  Even upon consideration of the effect of additional range of motion lost due to pain, fatigue, weakness, or lack of endurance following repetitive use or flare-ups, there was no additional limitation of motion with repetitive testing, or evidence of any other additional functional impairment found on examination of March 2010.  As such, the Board finds, in considering the foregoing and applying the above figures to the limitation of motion codes, that the criteria for more than a 10 percent disability rating for the left wrist disability is not satisfied.  There is no limitation of motion or function due to pain that is so great and persistent so as to result in limited motion to the degree required for a higher disability rating of 20 percent on any basis, schedular or otherwise, as will be further discussed herein.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 202.

The Board has considered the statements of the Veteran as to the extent of his current symptoms.  See Layno v. Brown, 6 Vet. App. 465, at 470 (1994).  However, in evaluating a claim for an increased schedular rating, VA must primarily consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals. Massey v. Brown, 7 Vet. App. 204, at 208 (19994).  To the extent that the Veteran argues or suggests that the clinical data supports an increased evaluation, he is not competent to make such an assertion, nor to assess the degree and extent of disability associated with his left wrist disability for rating purposes. 

In closing, an evaluation in excess of 10 percent for a left wrist disability is not warranted for any period of time that is covered by this appeal.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In reaching this conclusion, the Board has considered the provisions of 38 C.F.R. §§ 4.3 and 4.7, and the benefit-of-the-doubt doctrine as applicable.  Gilbert, 1 Vet. App. 49, 53-56 (1990); See 38 U.S.C.A. § 5107(b) (West 2002).



Extraschedular Consideration

The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The Veteran's manifestations of his left wrist disability cause impairment that is contemplated by the rating criteria.  Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology and provide for higher ratings for additional or more severe symptoms than currently shown by the evidence.  The Board finds that the rating criteria adequately account for the symptomatology associated with the Veteran's left wrist disability for the entire period of time during the pendency of this appeal.  This disability has been found to be productive of pain and some limitation of motion without evidence of ankylosis.  These manifestations are contemplated in the pertinent rating criteria.  Thus, the disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  Referral for consideration of an extraschedular rating is, therefore, not warranted.

The Court has also recently held that a request for a total disability rating based on individual unemployability (TDIU), whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  There must be cogent evidence of unemployability in the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  In the instant case, the holding of Rice is inapplicable.  In this case, the Veteran has not claimed that his service-connected left wrist disability prevents him from working, and the evidence does not reflect the same.  In fact, the March 2010 VA examination report specifically indicates that the Veteran is employed full-time.  Thus, a claim for TDIU has not been raised in this decision as there is no cogent evidence of unemployability.


ORDER

Entitlement to a disability rating in excess of 10 percent for a service-connected left wrist disability is denied.


REMAND

The Veteran seeks a disability rating in excess of 10 percent for his service-connected residuals of right orbital and macular fractures.  The Board finds that additional development is necessary before a decision on the merits of the claim can be reached.

The Board also notes that as it currently stands, the Veteran's service connected residuals of right orbital and macular fractures are evaluated under 38 C.F.R. §4.124a, Diagnostic Code 8207, and 38 C.F.R. §4.130, Diagnostic Code 8045.  Diagnostic Code 8207 is used for the evaluation of paralysis of the cranial nerves. 

Under Diagnostic Code 8045, VA assigns a 10 percent rating for purely subjective complaints following trauma, such as headache, dizziness, insomnia, etc., recognized as symptomatic of brain trauma.  This 10 percent rating will not be combined with any other rating for a disability due to brain trauma.  Ratings in excess of 10 percent for brain disease due to trauma under Diagnostic Code 9304 are not assignable in the absence of a diagnosis of multi-infarct dementia associated with brain trauma.  Purely neurological disabilities such as hemiplegia, epileptiform seizures, facial nerve paralysis, etc., resulting from brain trauma are rated under the diagnostic codes specifically dealing with such disabilities.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (2008).

The regulations for the evaluation of brain disease due to trauma or traumatic brain injuries were revised effective October 23, 2008.  See 73 Fed. Reg. 54693 (Sept. 23, 2008).  The revisions to Diagnostic Code 8045 are applicable for claims received by VA on or after October 23, 2008.  73 Fed. Reg. 54693 (Sept. 23, 2008).  Under the revised criteria associated with Diagnostic Code 8045 used to evaluate traumatic brain injury, there are three main areas of dysfunction that may result from traumatic brain injury and have profound effects on functioning: cognitive (which is common in varying degrees after traumatic brain injury), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation under the new criteria.

Note (5) which accompanies the revised criteria discussed under Diagnostic Code 8045 provides that a Veteran whose residuals of traumatic brain injury are rated under a version of § 4.124a, diagnostic code 8045, in effect before October 23, 2008 (as is the case here) may request review under diagnostic code 8045, irrespective of whether his or her disability has worsened since the last review.  VA will review that Veteran's disability rating to determine whether the Veteran may be entitled to a higher disability rating under Diagnostic Code 8045.  A request for review pursuant to this note will be treated as a claim for an increased rating for purposes of determining the effective date of an increased rating awarded as a result of such review; however, in no case will the award be effective before October 23, 2008.  For the purposes of determining the effective date of an increased rating awarded as a result of such review, VA will apply 38 CFR § 3.114, if applicable.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (effective October 23, 2008).

In this case, the Board observes that in conjunction with the increased rating claim for residuals of right orbital and macular fractures, a VA eye examination was conducted in March 2010 and a VA examination for mental disorders was conducted in February 2011.  In an informal hearing presentation of May 2011, the Veteran's representative specifically requested that the Veteran's disability be evaluated under the revised criteria discussed above, and that a VA examination for traumatic brain injuries be furnished.  Thus, based on these circumstances, the Board concludes that a new VA examination, conducted pursuant to the newly implemented rating criteria (and the revised Traumatic Brain Injury Examination Worksheet), is warranted. The Veteran is hereby notified that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2011).

As the case is being remanded for other reasons, the Board will also request that he identify any additional records pertinent to the claim.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran shall be given an opportunity to identify any additional relevant medical treatment records, from either private or VA facilities, which pertain to his increased rating claim for service-connected residuals of right orbital and macular fractures, that have not yet been associated with the claims folder.  Appropriate steps should be taken to obtain the identified records..  

2.  The Veteran shall be scheduled for a VA examination by a physician with training in matters involving head injuries/traumatic brain injury for an opinion as to the current nature and severity of his service-connected residuals of right orbital and macular fractures.  The Veteran and his representative shall be informed of the scheduled examination, as well as the consequences for the Veteran's failure to appear, and a copy of this notification should be associated with the Veteran's claims file.

The examiner should, to the extent possible, elicit a complete history from the appellant, and specifically identify: (a) all subjective manifestations directly attributable to the closed head injury - such as headaches, sleeplessness, memory loss and any impairment in thought process - as reported by the Veteran; (b) whether the appellant suffers from multi-infarct dementia due to his head injury and if so identify the manifestations and severity of occupational and social impairment associated with that disorder; (c) any purely neurological symptoms attributable to the service-connected disability - such as seizures, and facial nerve paralysis; and (d) provide an opinion regarding the impact of residuals of the residuals of right orbital and macular fractures on the appellant's ability to work, specifically addressing whether the service-connected condition renders the Veteran unemployable or is productive of limitations to employability (with explanation of such limitations).

The examiner is asked to fully assess the manifestations of the Veteran's service-connected residuals of right orbital and macular fractures, and to complete the revised traumatic brain injury examination worksheet.  In this regard, the examiner should provide specific opinions addressing, since October 23, 2008, the degree to which the service-connected disability is manifest by facets of cognitive impairment including to memory, attention, concentration, executive functions; judgment; social interaction; orientation; motor activity; visual spatial orientation; subjective symptoms; neurobehavioral effects; communication; and consciousness.

Prior to the examination, the claims file must be made available to the examiner for review of the case and a notation to the effect that this review took place should be included in the report.

The examiner is also asked to comment on the impact of the claimed increase in severity of the Veteran's disability, if any, on the his employment and activities of daily life.  Opinions must be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  All examination findings, along with the complete rationale for all opinions expressed, shall be set forth in the examination report.

3.  The Veteran must be given adequate notice of the date and place of any requested examination(s).  A copy of all notifications, including the address where the notice was sent, must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.

4.  Following completion of the above, the claim should be readjudicated.  With respect to the adjudication of the increased rating claim for residuals of right orbital and macular fractures, the RO is requested to apply the former and revised criteria of 8045 (as appropriate with respect to the applicable effective dates) and to consider whether an increased evaluation might be warranted under any other diagnostic code.  The RO is also requested to consider whether an extraschedular evaluation is warranted under 38 C.F.R. § 3.321(b) for the Veteran's service-connected disability.  If any benefit sought is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review as warranted.

The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


